DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1, 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 7 and 8), apparatus (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include 
a computation unit that output signals from the one or two or more sensors every moment, stores time series data for a predetermined period, calculates in real time a parameter for detecting an unstable operation of the turbo-machine ; and a determination unit that determines a sign or occurrence of the unstable operation on a basis of the parameter for detecting the unstable operation.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a monopolize the exception. 
There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a detection unit including one or two or more sensors that are disposed in a turbo- machine, are highly time responsive, and observe unsteady fluctuations of the turbo-machine” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a detection unit”, “a computation unit”, “a determination unit” (Claim 1) and “non-transitory computer readable” and “a computer” (claim 8), are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 3-6 and 9-19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 3-6 and 9-19 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claim 2 is found eligible as it recites the limitation “a control unit that outputs, when the determination unit outputs the determination result of the sign or occurrence of the unstable operation, a signal for changing an operation condition for an operation control apparatus of the turbo-machine and/or a signal for warning of an operation of the turbo-machine”.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 9, 11, 13 and 16 recite the limitation "the arithmetic unit" in in line of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear from the claims or the specification whether the applicant is referring to the computation unit or the arithmetic unit and the computation unit are different units.  Therefore, the claims are considered to be indefinite.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abrol et al. (Pub. No. US 2018/0283391) (hereinafter Abrol).
As per claims 1, 7 and 8, Abrol teaches a detection unit including one or two or more sensors that are disposed in a turbo- machine, are highly time responsive, and observe unsteady fluctuations of the turbo-machine; a computation unit that output signals from the one or two or more sensors every moment, stores time series data for a predetermined period, and calculates in real time a parameter for detecting an unstable operation of the turbo-machine (see paragraphs [0004]-[0005], [00023-[0024], [0028-[0030] and [0036]-[0037]); and a determination unit that determines a sign or occurrence predict an anomaly in the compressor based on the permutation entropy).
As per claim 2, Abrol further teaches a control unit that outputs, when the determination unit outputs the determination result of the sign or occurrence of the unstable operation, a signal for changing an operation condition for an operation control apparatus of the turbo-machine and/or a signal for warning of an operation of the turbo-machine (see paragraph [0024], the gas turbine may take control actions to minimize or avoid the anomalies).
As per claim 3, Abrol further teaches that the computation unit calculates the parameter for detecting the unstable operation by quantitatively evaluating randomness and a recurrence change on a basis of the time series data (see paragraph [0076], the examiner notes that Shannon entropy method uses quantitative evaluation of randomness and recurrence change based on the basis of time series data to determine or predict anomalies in the system).
As per claim 4, Abrol further teaches that the one or two or more sensors are disposed on at least one of a rotating unit, a stationary unit, an inside of a flow channel, or a wall surface in contact with the flow channel in the turbo- machine (see paragraphs [0005] and [0033]).
As per claim 19, Abrol further teaches that the determination unit compares the parameter for detecting the unstable operation with a predetermined threshold and outputs in real time a determination result of a sign or occurrence of the unstable operation (see paragraphs [0050] and [0056]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abrol in view of Huo et al. (NPL “Multi-scale Recurrence Quantification Analysis of Heartbeat Interval Series in Healthy vs. Heart Failure Subjects” (hereinafter Huo).
As per claims 9, 13, 15 and 16, Abrol teaches the system as stated above except that the arithmetic unit calculates the parameter as a sample entropy that is an index for quantitatively evaluating the randomness of the time series data (emphasis underlined).
Huo teaches index for quantitatively evaluating the randomness of the time series data (i.e. DET) to indicate stronger predictability or stronger randomness (see page 348, col. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huo’s teaching into Abrol’s invention because it would provide more accurate quantitative analysis of the system, and therefore, anomalies in the system would be determined in a more accurate manner.
As per claim 17, Abrol further teaches the time series data is classified into predetermined permutation patterns and the permutation entropy is calculated by applying existence probability of each of the permutation patterns to Shannon's information entropy (see paragraph [0076]).
As per claim 18, Abrol further teaches provided that the permutation entropy is denoted by hp, the permutation entropy hp is calculated in accordance with the equation 
    PNG
    media_image1.png
    75
    250
    media_image1.png
    Greyscale
 (see paragraph [0076]).
Abrol fails to explicitly teach that the Shannon's information entropy is expressed by the following equation using a discrete probability distribution p of a random variable of an event 

    PNG
    media_image2.png
    76
    250
    media_image2.png
    Greyscale

Huo teaches this feature (see page 348, col. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huo’s teaching into Abrol’s invention because it would provide more accurate quantitative analysis of the system, and therefore, anomalies in the system would be determined in a more accurate manner.
As per claims 10 and 14, Abrol teaches the system as stated above. Abrol further teaches determining permutation entropy using several methods (see paragraph [0076]). Huo teaches calculating recurrence entropy using distances between points and the threshold ε (see page 348, col. 1). It would have been an obvious matter of choice to use the appropriate entropy calculation, since such a choice is generally recognized as being within the level of ordinary skill in the art in order to achieve the desired quantitative analysis.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claims 11 and 12, Abrol teaches the system as stated above except that the arithmetic unit calculates the parameter as a sample entropy considering a multi-scale property that is an index for performing coarse graining on the time series data and quantitatively evaluating the randomness of the time series data after the coarse graining.
Huo teaches this feature (see page 348, col. 2 through page 349, col. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huo’s teaching into Abrol’s invention because it would provide more accurate quantitative analysis of the system, and therefore, anomalies in the system would be determined in a more accurate manner.

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abrol in view of Huo in view of Heda, JR. et al. (Pub. No US 2016/0025596) (hereinafter Heda).
	Huo teaches the system as stated above except that the detection unit, the computation unit, and the determination unit include two or more detection units, two or more computation units, and two or more determination units.
Heda teaches “those skilled in the art will recognize that more than one sensor can be used, i.e., that multiple redundant sensors 28, 30, 32, and 34 may be used to measure the same operating condition” (see paragraph [0013], examiner considers that pressure sensors, temperature sensors, flame detector sensors to be multiple detection units that may requires respective computation units and determination units). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Heda’s teaching into Huo’s invention because redundant sensors 

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Andrews et al. [‘817] disclose systems and methods for more accurately predicting flame blowout conditions and/or precursors for combustors, where blowout precursor depends upon a plurality of outcomes generated respectively from a plurality of separate analytics. For example, as illustrated, such analytics may include one or more of: a first analytic 106; a second analytic 107; a third analytic 108; and/or a fourth analytic 109. As described below, each of the four analytic techniques represent sub-methods of analysis. However, it should be understood that when implementing the present invention, it is contemplated that any combination of the several detection analytics provided herein may be used for the ultimate determination as to whether a blowout precursor is present. That is, the method may use one, two, three or all four of the analysis techniques and/or any combination thereof to analyze the raw pressure data.
Sharpe et al. [‘410] disclose methods and apparatus are disclosed for detecting and preventing compressor surge, where redundant transmitters to verify the reliability of data determined by the transmitters. Such redundant transmitters reduce the potential that data being determined by any one of the transmitters and utilized by the controller to detect the initiation of a surge event constitutes a false-positive.

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui